                                                                                                          Case 2:18-cv-01998-APG-BNW Document 124 Filed 01/31/20 Page 1 of 7



                                                                                                      1   Jennifer L. Braster (Nevada Bar No. 9982)
                                                                                                          Andrew J. Sharples (Nevada Bar No. 12866)
                                                                                                      2   NAYLOR & BRASTER
                                                                                                          1050 Indigo Drive, Suite 200
                                                                                                      3   Las Vegas, Nevada 89145
                                                                                                          Telephone: (702) 420-7000
                                                                                                      4   Facsimile: (702) 420-7001
                                                                                                          jbraster@nblawny.com
                                                                                                      5   asharples@nblawnv.com
                                                                                                      6   Eric J. Troutman (Pro Hac Vice)
                                                                                                          Squire Patton Boggs (US) LLP
                                                                                                      7   555 South Flower Street, Suite 3100
                                                                                                          Los Angeles, CA 90071
                                                                                                      8   Telephone: (213) 624-2500
                                                                                                          Facsimile: (213) 623-4581
                                                                                                      9   Eric.troutman@squirepb.com
                                                                                                     10   Daniel L. Delnero (Pro Hac Vice)
                                                                                                          Squire Patton Boggs (US) LLP
                                                                                                     11   1230 Peachtree Street, NE, Suite 1700
SQUIRE PATTON BOGGS (US) LLP




                                                                                                          Atlanta, GA 30309
                               555 South Flower Street, 31st Floor




                                                                                                     12   Telephone: (678) 272-3200
                                                                     Los Angeles, California 90071




                                                                                                          Facsimile: (678) 272-3211
                                                                                                     13   Daniel.delnero@squirepb.com
                                                                                                     14   Brian M. Gillett (Pro Hac Vice)
                                                                                                          Squire Patton Boggs (US) LLP
                                                                                                     15   2000 McKinney Avenue, Suite 1700
                                                                                                          Dallas, TX 75201
                                                                                                     16   Telephone: (214) 758-1500
                                                                                                          Facsimile: (213) 758-1550
                                                                                                     17   brian.gillett@squirepb.com
                                                                                                     18   Attorneys for Defendants
                                                                                                          CONN’S, INC. and CONN APPLIANCES, INC.
                                                                                                     19
                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                     20
                                                                                                                                               DISTRICT OF NEVADA
                                                                                                     21

                                                                                                     22   FRANCINE EDWARDS, individually                      Case No. 2:18-cv-01998-APG-BNW
                                                                                                          and on behalf of all and others similarly
                                                                                                     23   situated,

                                                                                                     24                          Plaintiff,                   DEFENDANTS’ MOTION TO
                                                                                                                                                              STAY PROCEEDINGS PENDING
                                                                                                     25            v.                                         SUPREME COURT’S DECISION
                                                                                                                                                              IN BARR v. AM. ASS’N OF
                                                                                                     26   CONN’S, INC. and CONN                               POLITICAL CONSULTANTS, INC.,
                                                                                                          APPLIANCES, INC.,                                   CASE NO. 19-631
                                                                                                     27
                                                                                                                                 Defendants.
                                                                                                     28

                                                                                                                                                        -1-
                                                                                                          010-8954-8704/2/AMERICAS
                                                                                                                                       DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                                                                                          Case 2:18-cv-01998-APG-BNW Document 124 Filed 01/31/20 Page 2 of 7



                                                                                                      1         Defendants Conn’s, Inc. and Conn Appliances, Inc. (together, “Conn’s”)
                                                                                                      2   request that this Court stay all proceedings in this case, and would respectfully show
                                                                                                      3   as follows:
                                                                                                      4                                       I. Introduction
                                                                                                      5         Plaintiff’s suit in this case alleges violations of the Telephone Consumer
                                                                                                      6   Protection Act (the “TCPA”), 47 U.S.C. §§ 227 et seq. On January 10, 2020, the
                                                                                                      7   Supreme Court granted certiorari in Barr v. American Association of Political
                                                                                                      8   Consultants, Inc., No. 19-631, 2020 U.S. LEXIS 2 (2020), to address the very
                                                                                                      9   constitutionality of the TCPA. The issue presented is whether the TCPA is an
                                                                                                     10   unconstitutional, content-based restriction on free speech, and whether the proper
                                                                                                     11   remedy for a constitutional violation is to sever any content-based exemptions from
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   the rest of the statute.1 The Supreme Court’s decision in Barr v. AAPC will likely be
                                                                     Los Angeles, California 90071




                                                                                                     13   handed down no later than June 20202—less than five months from the date of this
                                                                                                     14   motion.
                                                                                                     15         Depending on the Supreme Court’s decision, there may not even be a TCPA
                                                                                                     16   for Plaintiff to sue under. The parties should not be required to litigate this case under
                                                                                                     17   such a cloud of uncertainty. Conn’s instead asks the Court to stay this case, to
                                                                                                     18   promote judicial economy and fairness to the parties, until the Supreme Court’s
                                                                                                     19   ruling is available to clarify whether the TCPA is an unconstitutional restriction on
                                                                                                     20   free speech.
                                                                                                     21                                       II. Background
                                                                                                     22         Plaintiff’s causes of action in this case allege violations of the TCPA’s
                                                                                                     23   automated calling provisions, 47 U.S.C. § 227(b)(1)(A). The TCPA prohibits, inter
                                                                                                     24
                                                                                                          1
                                                                                                     25      https://www.supremecourt.gov/docket/docketfiles/html/qp/19-00631qp.pdf (last
                                                                                                          visited Jan. 31, 2020).
                                                                                                     26   2

                                                                                                     27   https://www.supremecourt.gov/casehand/Guide%20for%20Counsel%202019_rev1
                                                                                                     28   0_3_19.pdf at 14 (“[C]ases argued during the Term are usually decided before the
                                                                                                          end of June.”) (last visited Jan. 31, 2020).
                                                                                                                                                   --2--
                                                                                                                                 DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                                                                                          Case 2:18-cv-01998-APG-BNW Document 124 Filed 01/31/20 Page 3 of 7



                                                                                                      1   alia, calls made using an “automatic telephone dialing system”3 “or an artificial or
                                                                                                      2   prerecorded voice” to call a cellular telephone service without “the prior express
                                                                                                      3   consent of the called party.” 47 U.S.C. § 227(b)(1)(A).
                                                                                                      4         At issue in Barr v. AAPC is an exemption to the automated call prohibition.
                                                                                                      5   The TCPA exempts otherwise-prohibited calls if they are “made solely to collect a
                                                                                                      6   debt owed to or guaranteed by the United States.” Id. § 227(b)(1)(A)(iii). 4 The
                                                                                                      7   AAPC’s suit challenged the government-backed debt exemption as creating an
                                                                                                      8   impermissible content-based restriction on speech—speech to collect government-
                                                                                                      9   backed debt was favored, and speech involving other content was disfavored. The
                                                                                                     10   Fourth Circuit agreed with AAPC: “the debt-collection exemption fails to satisfy
                                                                                                     11   strict scrutiny, constitutes an unconstitutional content-based restriction on speech,
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   and therefore violates the Free Speech Clause.” Am Ass’n of Political Consultants,
                                                                     Los Angeles, California 90071




                                                                                                     13   Inc. v. FCC, 923 F.3d 159, 170 (4th Cir. 2019).
                                                                                                     14         When a statutory exception violates the First Amendment, the correct remedy
                                                                                                     15   is to strike down the entire statute as unconstitutional. See, e.g., Rappa v. New Castle
                                                                                                     16   Cnty., 18 F.3d 1043, 1073 (3d Cir. 1994) (explaining that courts will not sever a
                                                                                                     17   statutory exception if “[e]liminating the offending exception would mean that we
                                                                                                     18   would be requiring the State to restrict more speech than it currently does”); see also
                                                                                                     19   Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 102 (1972) (invalidating entire
                                                                                                     20   ordinance prohibiting picketing outside schools, not severing exception for labor
                                                                                                     21   picketing). However, the Fourth Circuit did not follow this clear precedent and
                                                                                                     22

                                                                                                     23
                                                                                                          3
                                                                                                            An “automatic telephone dialing system” or “ATDS” is defined as equipment
                                                                                                     24   having the capacity: “(A) to store or produce telephone numbers to be called, using
                                                                                                     25   a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C.
                                                                                                          § 227(a)(1).
                                                                                                     26   4
                                                                                                            There are other content-based exemptions to the TCPA that are not at issue in Barr
                                                                                                     27   v. AAPC. See 47 U.S.C. § 227(b)(1)(A)(iii) (emergency calls); In the Matter of Rules
                                                                                                     28   and Regs. Implementing the Tel. Consumer Protection Act of 1991, 30 FCC Rcd.
                                                                                                          7961, 8030 ¶ 146 (July 10, 2015) (calls related to medical appointment reminders).
                                                                                                                                                  --3--
                                                                                                                                DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                                                                                          Case 2:18-cv-01998-APG-BNW Document 124 Filed 01/31/20 Page 4 of 7



                                                                                                      1   instead chose to restrict more speech by severing the government-backed debt
                                                                                                      2   exemption. See 923 F.3d at 171.
                                                                                                      3          The Supreme Court granted certiorari. The constitutionality of not only the
                                                                                                      4   government-backed debt exemption, but the entire TCPA, will be decided in only a
                                                                                                      5   few months.
                                                                                                      6                                         III. Argument
                                                                                                      7          The Court should stay this case while the Supreme Court decides the
                                                                                                      8   constitutionality of the TCPA. “[T]he power to stay proceedings is incidental to the
                                                                                                      9   power inherent in every court to control the disposition of the causes on its docket
                                                                                                     10   with economy of time and effort for itself, for counsel, and for litigants. How this can
                                                                                                     11   best be done calls for the exercise of judgment, which must weigh competing interests
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   and maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).
                                                                     Los Angeles, California 90071




                                                                                                     13
                                                                                                                        A trial court may, with propriety, find it is efficient for its
                                                                                                     14                 own docket and the fairest course for the parties to enter a
                                                                                                     15                 stay of an action before it, pending resolution of
                                                                                                                        independent proceedings which bear upon the case.
                                                                                                     16
                                                                                                          Levya v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). “[T]he
                                                                                                     17
                                                                                                          decision to grant a stay . . . is generally left to the sound discretion of district courts.”
                                                                                                     18
                                                                                                          Ryan v. Gonzales, 568 U.S. 57, 74 (2013) (internal quotation marks omitted).
                                                                                                     19
                                                                                                                 The Ninth Circuit instructs district courts to weigh three factors when
                                                                                                     20
                                                                                                          considering a motion to stay: (1) the extent to which issues of law and fact will be
                                                                                                     21
                                                                                                          simplified if a stay is granted; (2) the hardship or inequity the requesting party will
                                                                                                     22
                                                                                                          suffer absent a stay; and (3) the possible harm that will result from granting a stay.
                                                                                                     23
                                                                                                          See CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). These factors weigh
                                                                                                     24
                                                                                                          uniformly in favor of a stay.
                                                                                                     25
                                                                                                                 Simplification of Issues of Law and Fact. The Supreme Court will be
                                                                                                     26
                                                                                                          deciding the constitutionality of the statute on which Plaintiff’s causes of actions are
                                                                                                     27
                                                                                                          based. The Supreme Court’s decision, expected by June 2020, will provide
                                                                                                     28
                                                                                                          substantial guidance to this Court and the parties in resolving this dispute. See Landis,
                                                                                                                                                     --4--
                                                                                                                                  DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                                                                                          Case 2:18-cv-01998-APG-BNW Document 124 Filed 01/31/20 Page 5 of 7



                                                                                                      1   299 U.S. at 253 (holding that a stay may be warranted where the resolution of other
                                                                                                      2   litigation will likely “narrow the issues in the pending cases and assist in the
                                                                                                      3   determination of the questions of law involved”). Indeed, the Supreme Court’s
                                                                                                      4   decision might eliminate Plaintiff’s cause of action entirely. That would
                                                                                                      5   unquestionably simplify issues of law and fact.
                                                                                                      6         Hardship to Conn’s Absent a Stay. Proceeding in the absence of such
                                                                                                      7   guidance would be inefficient, waste the resources of the Court and the parties, and
                                                                                                      8   potentially result in an inconsistent ruling that will need to be corrected in light of
                                                                                                      9   any decision by the Supreme Court. It would impose a hardship on Conn’s to require
                                                                                                     10   it to engage in discovery and motion practice if Plaintiff does not have a valid cause
                                                                                                     11   of action. Yet that is the result that would follow absent a stay if the Supreme Court
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   determines the TCPA to be unconstitutional.
                                                                     Los Angeles, California 90071




                                                                                                     13         Possible Harm from Granting a Stay. Minimal harm will follow from
                                                                                                     14   granting a stay. Indeed, discovery in this case was stayed until very recently, and the
                                                                                                     15   current phase of discovery is focused solely on Plaintiff’s individual claims.
                                                                                                     16   Moreover, there is no imminent trial date that is threatened by an additional brief stay
                                                                                                     17   of this action to allow the Supreme Court to rule.
                                                                                                     18

                                                                                                     19

                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28

                                                                                                                                                  --5--
                                                                                                                                DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                                                                                          Case 2:18-cv-01998-APG-BNW Document 124 Filed 01/31/20 Page 6 of 7



                                                                                                      1                                      IV. Conclusion
                                                                                                      2         Good cause exists to stay the proceedings, for reasons of judicial efficiency
                                                                                                      3   and fairness to the parties. Conn’s therefore respectfully requests that this Court stay
                                                                                                      4   this case pending the Supreme Court’s decision in Barr v. AAPC.
                                                                                                      5

                                                                                                      6
                                                                                                           Dated: January 31, 2020                   NAYLOR & BRASTER
                                                                                                      7
                                                                                                                                                     By: /s/ Jennifer L. Braster
                                                                                                      8
                                                                                                                                                     Jennifer L. Braster (NBN 9982)
                                                                                                      9                                              Andrew J. Sharples (NBN 12866)
                                                                                                                                                     1050 Indigo Drive, Suite 200
                                                                                                     10                                              Las Vegas, Nevada 89145
                                                                                                     11                                              Eric J. Troutman (Pro Hac Vice)
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                                     Squire Patton Boggs (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12                                              555 So. Flower Street, Suite 3100
                                                                     Los Angeles, California 90071




                                                                                                                                                     Los Angeles, CA 90071
                                                                                                     13
                                                                                                                                                     Daniel L. Delnero (Pro Hac Vice)
                                                                                                     14                                              Squire Patton Boggs (US) LLP
                                                                                                                                                     1230 Peachtree Street, NE, Suite 1700
                                                                                                     15                                              Atlanta, GA 30309
                                                                                                     16                                              Brian M. Gillett (Pro Hac Vice)
                                                                                                                                                     Squire Patton Boggs (US) LLP
                                                                                                     17                                              2000 McKinney Avenue, Suite 1700
                                                                                                                                                     Dallas, TX 75201
                                                                                                     18
                                                                                                                                                     Attorneys for Defendants
                                                                                                     19                                              CONN’S, INC. and CONN APPLIANCES,
                                                                                                                                                     INC.
                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28

                                                                                                                                                  --6--
                                                                                                                                DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                                                                                          Case 2:18-cv-01998-APG-BNW Document 124 Filed 01/31/20 Page 7 of 7



                                                                                                      1                            CERTIFICATE OF SERVICE
                                                                                                      2         Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an
                                                                                                      3   employee of NAYLOR & BRASTER and that on this 31st day of January 2020, I
                                                                                                      4   caused the document DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                                                                                                      5   PENDING SUPREME COURT’S DECISION IN BARR v. AM. ASS’N OF
                                                                                                      6   POLITICAL CONSULTANTS, INC., CASE NO. 19-631 to be served through the
                                                                                                      7   Court's CM/ECF to all parties appearing in this case.
                                                                                                      8

                                                                                                      9                                   /s/ Amy Reams
                                                                                                                                          An Employee of NAYLOR & BRASTER
                                                                                                     10

                                                                                                     11
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                     13

                                                                                                     14

                                                                                                     15

                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19

                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28

                                                                                                                                                 --7--
                                                                                                                               DEFENDANTS’ MOTION TO STAY PROCEEDINGS
